UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1974



CORA HILL, Prophetess,

                                                 Plaintiff - Appellant,

          and


WORLD DELIVERANCE HEALTH FOUNDATION, INCORPO-
RATED; TREE OF LIFE MINISTRIES,

                                                             Plaintiffs,

          versus


AMERICAN MEDICAL ASSOCIATION (AMA); AMERICAN
HOSPITAL ASSOCIATION (AHA); U.S. DEPARTMENT OF
HEALTH & HUMAN SERVICES, Office of AIDS
Research,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-00-182-1)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Cora Hill, Appellant Pro Se. Brenda Straub McClearn, SHARPLESS &
STAVOLA, P.A., Greensboro, North Carolina; Robert Joseph Morris,
SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, Raleigh,
North Carolina; John Warren Stone, Jr., Assistant United States
Attorney, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Cora Hill appeals the magistrate judge’s orders* granting the

Defendants’ motions to dismiss this action alleging that the De-

fendants “torted” the general public by leading it to believe that

there was no hope for those afflicted with HIV/AIDS.      We have

reviewed the record and the magistrate judge’s orders and find no

reversible error.   Accordingly, we affirm on the reasoning of the

magistrate judge.   Hill v. American Med. Ass’n, No. CA-00-182-1

(M.D.N.C. Nov. 20, 2000 & June 12, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED



     *
       The parties consented to the exercise of jurisdiction by a
magistrate judge.


                                 2